SPECTOR, Judge.
Appellant was convicted of robbing an Eastern Oil Company station located at 1107 West Beaver Street in Jacksonville, Florida, in the early morning hours of January 28, 1969. The proofs submitted by the State included testimony by the victim’s wife that appellant “Pistol whipped” her husband, the station attendant, in the face in the course of the robbery. Mr. George W. Moye, the victim, had earlier testified that this was the third or fourth time he had been robbed in a two-year period. The appellant and his companion netted some eighteen dollars and change from the evening’s venture, a poor bargain indeed for the twenty-five-year sentence imposed. Even at that, the booty benefited appellant little for he was apprehended shortly after the robbery while trying to bury the money under a nearby house.
The questions raised on appeal relate primarily to matters of identification, appellant contending that he was involved in a crap game near the service station at the time of the robbery and he and the other participants dispersed when they heard the police coming to the scene of the robbery. .This alibi defense presented a jury issue which was resolved against appellant by the jury.
We have examined the other questions raised by appellant, pro se, such as the contention that he was entitled to be tried by a twelve man jury under the federal constitution rather than the six man jury provided by state law, and we find that all of such questions are without merit.
Accordingly, the judgment being reviewed is affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, L, concur.